DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10) in the reply filed on 2/2/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandl (US20050049479 2005-03-03), (hereinafter “Brandl”) in view of Steen (US20050090745, 2005-04-28), (hereinafter “Steen”).
Regarding the claim 1, Brandl teaches an ultrasonic imaging system (Figs. 1, 2 and 8 illustrate an ultrasound system), comprising: 

a beamformer that is coupled to the array transducer (e.g. array transducer 104 coupled to beamformer 110) and configured to control the array transducer to transmit beams and to receive echoes from a plurality of receive scanline locations in a volumetric region (“The echoes are received by a receiver 108. The received echoes are passed through a beamformer 110, which performs beamforming and outputs an RF signal. The RF signal then passes through an RF processor 112” [0016]); 
a memory that is coupled to the beamformer and configured to store a first set of image data (“The RF or IQ signal data may then be routed directly to RF/IQ buffer 114 for temporary storage” [0016]) comprising a plurality of parallel, elevationally distinct slices of the volumetric region (see below reproduced fig.3);
 
    PNG
    media_image1.png
    285
    298
    media_image1.png
    Greyscale

a combiner that is coupled to the memory (“volume scan converter 42 coupled to the memory 20 and 44 in fig. 2) and configured to combine a second image data with a portion of the first set of image data in the elevation direction to produce a thick slice image comprising the second image data and the portion of the first set of image data 
a display 67 coupled to the combiner 42 and configured to display the thick slice image at a frame rate of images (“The ultrasound system 100 may continuously acquire ultrasound information at a frame rate that exceeds 50 frames per second—the approximate perception rate of the human eye. The acquired ultrasound information is displayed on the display system 118 at a slower frame-rate. An image buffer 122 is included for storing processed frames of acquired ultrasound information that are not scheduled to be displayed immediately. Preferably, the image buffer 122 is of sufficient capacity to store at least several seconds worth of frames of ultrasound information. The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0018]).

Brandl does not teach a frame rate that is faster than that of a time to acquire the first set of image data and the second image data.
However, in the same field of endeavor, Steen teaches image data derived from the imaging signals for first and second sub-regions of the region of interest acquired during a first and second occurrence (abst). The volume scan converter 132 assembles volume data from multiple adjacent scan planes. The number of adjacent scan planes that form each volume is dependent upon the thickness selected by the slice thickness control input 134. The volume data may be stored in the slice memory 136 for access 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with a frame rate that is faster than that of a time to acquire the first set of image data and the second image data as taught by Steen because it would help to view a rapid or real-time image sequence of a three dimension region over a significant section of anatomy ([0004] of Steen).
 

Regarding the claim 2, Brandl teaches a beamformer controller 116 coupled to the beamformer 110 that is configured to control a number of the plurality of parallel, elevationally distinct slices to be scanned for the thick slice image (see below reproduced fig.3).

Regarding the claim 3, Brandl teaches the array transducer is configured to electronically focus and steer scanlines in response to the beamformer (“The probe 10 electronically focuses and directs ultrasound firings longitudinally to scan along adjacent scan lines in each scan plane 18 and electronically or mechanically focuses and directs ultrasound firings laterally to scan adjacent scan planes 18” [0022]).



Regarding the claim 6, Brandl teaches the memory comprises a first memory area configured to store the first set of image data and a second memory area configured to store the second image data (“A volume comprising multiple scan planes is output from the volume scan converter 42 and stored in the slice memory 44 as rendering box 30. The rendering box 30 in the slice memory 44 is formed from multiple adjacent image planes 34” [0022]).

Regarding the claim 7, Brandl teaches the memory comprises a third memory area configured to store the second image data and the portion of the first set of image data (see [0019]-[0024]).

Regarding the claim 8, Brandl teaches the combiner is configured to perform detecting a maximum value of the first set of image data in the elevation direction (“The rendering setting control 190 identifies the correct technique, such as a maximum density rendering technique, and the volume rendering processor 46 processes the layers of the volume 30 that are parallel to the plane 132 and within the thickness 14” [0037]).

Regarding the claim 9, Brandl teaches a B mode processor or a Doppler processor configured to process the first image data to produce a B mode image or a Doppler image, respectively (“Figs. 4 and 5 illustrate a B-mode image” [0011]; “B-flow, harmonic and co-harmonic sonography, color Doppler, tissue harmonic imaging, pulse inversion harmonic imaging, Power Doppler, and tissue Doppler.” [0034]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandl in view of Steen as applied to claim 1 above and further in view of Jago et al (WO2005024462, 2005-03-17, please note that US20060293596 is used for the citations below), (hereinafter “Jago”).
Regarding the claim 4, Brandl and Steen teach volume scan converter 42 creates a data slice from multiple adjacent scan planes 18. The number of adjacent scan planes 18 that are obtained to form each data slice is dependent upon the thickness selected by slice thickness control input 40 (see Brandl [0020]).
Brandl and Steen does not specifically note the beamformer comprising a multiline beamformer. 
However, in the same field of endeavor, Jago specifically teaches beamformer comprising a multiline beamformer (“echoes are received from the different beam directions and are beamformed by a multiline beamformer to produce differently steered beams of coherent echo signals” abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references multiline beamformer as taught by Jago because it improves the drawback of spatial compounding that need to transmit multiple beams to each point in an image field, which increases the time needed to acquire an image and hence reduces the image frame rate of display ([0004] of Jago).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandl in view of Steen as applied to claim 1 above and further in view of Powers et al. (US Pub. 20020045827, April 18, 2002), (hereinafter “Powers”).
Regarding claim 10, Steen and Brandl teach all features of the invention as substantially claimed as set forth above except for microbeamformer coupled to the array transducer.
However, in the same field of endeavor, Powers teaches a microbeamformer coupled to the array transducer [0066], [0057]. 
It would have been obvious to one ordinarily skilled in the art at the time of invention to modify the device and method of Steen and Brandl with a microbeamformer located in the probe and coupled to the array transducer as taught by Powers because thick slice imaging improves the timing of constructing a 3D or 4D image and having microbeamformer reduces the cable size ([0053] of Powers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SERKAN AKAR/           Primary Examiner, Art Unit 3793